petitions. 2 See NRS 34.810(1)(b)(2); NRS 34.810(2). Appellant's petition
                was procedurally barred absent a demonstration of good cause and actual
                prejudice.     See   NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                Moreover, because the State specifically pleaded laches, appellant was
                required to overcome the rebuttable presumption of prejudice. NRS
                34.800(2).
                             Appellant appeared to claim that he was unable to raise the
                claims earlier because his counsel did not file an appeal from the second
                amended judgment of conviction, which was entered on October 13, 2009.
                To the extent that he argued that the ineffective assistance of counsel
                constituted good cause, that claim itself was procedurally barred because
                appellant failed to raise it within a reasonable time   See Hathaway v.
                State, 119 Nev. 248, 252-55, 71 P.3d 503, 506-08 (2003). To the extent
                that he argued that the filing of the second amended judgment of
                conviction excused the procedural defects, he is mistaken. He filed the
                petition over a year after the second amended judgment of conviction was
                filed, and none of his claims were related to the clerical correction
                contained in the second amended judgment of conviction. See Sullivan v.
                State, 120 Nev. 537, 541, 96 P.3d 761, 764 (2004). Therefore, the entry of
                the second amended judgment of conviction did not provide good cause.



                      2Lyons  v. State, Docket No. 26436 (Order Dismissing Appeal,
                February 10, 1998); Lyons v. State, Docket No. 35151 (Order of
                Affirmance, August 7, 2001); Lyons v. State, Docket No. 50002 (Order of
                Affirmance, January 10, 2008); Lyons v. Nev. Bd. of Parole Comm'rs,
                Docket Nos. 54231, 54598 (Order of Affirmance, April 8, 2010); Lyons v.
                State, Docket Nos. 55760, 56523 (Order of Affirmance, March 17, 2011).



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A
                           Appellant, relying in part on Martinez v. Ryan, 566 U.S.
                132 S. Ct. 1309 (2012), also argued that he had good cause because he was
                not appointed counsel in his earlier post-conviction proceedings. We
                conclude that this argument lacked merit. The appointment of counsel
                was discretionary in the first post-conviction proceedings, see NRS
                34.750(1), and appellant failed to demonstrate an abuse of discretion or
                provide an explanation for why he could not raise this claim earlier.
                Further, this court has recently held that Martinez does not apply to
                Nevada's statutory post-conviction procedures.   See Brown v. McDaniel,
                    Nev. P.3d (Adv. Op. No. 60, August 7, 2014). Thus, the
                failure to appoint post-conviction counsel and the decision in Martinez
                would not provide good cause for this late and successive petition.
                Appellant also failed to overcome the presumption of prejudice to the
                State. Accordingly, we conclude that the district court did not err in
                denying the petition as procedurally barred, and we
                           ORDER the judgment of the district court AFFIRMED.




                                                        I
                                                  Hardesty
                                                        ,   D
                                                                                J.
                                                                 4
                                                             0007/
                                                  Douglas


                                                                                J.




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A
                cc: Hon. Elissa F. Cadish, District Judge
                     Phillip Jackson Lyons
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A